Citation Nr: 0313953	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of colon cancer due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945, and from September 1948 to September 1969.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO granted entitlement to service 
connection for residuals of colon cancer due to radiation 
exposure.  A disability rating of 100 percent, effective from 
February 26, 1991, to November 30, 1991, was assigned, 
followed by a noncompensable rating, effective from December 
1, 1991.  The veteran appealed.  

In August 2000 the RO granted an increased compensable 
evaluation of 10 percent for this disorder, effective from 
December 1, 1991.  

In September 2001, the Board remanded the claim for 
additional development.  The RO confirmed and continued the 
10 percent ratings in January and April 2003.  The claim is 
now before the Board for further appellate review.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claims was contrary to 38 U.S.C.A. 
§ 5103(b) which permits one year.  

In October 2001 the RO sent a development letter and a copy 
of the VCAA of 2000 to the veteran pursuant to Quartuccio, 
supra.  However, the RO only provided the veteran 30 days to 
respond.  Therefore, the RO's letter is not consistent with 
the requirements of Disabled American Veterans, et al.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice of requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


